Drawings
The drawings are objected to because they fail to show or otherwise indicate:
Two surfaces of the outer axial stop forming an acute angle relative to one another (claim 37).
An overmolding comprised of plastic disposed on an outer surface of the inner shaft, wherein the overmolding cooperates with a longitudinal toothing of the outer shaft (claim 38).
A profile sleeve attached fixedly to the inner shaft (claim 39).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to as failing to comply with 37 CFR 1.74 because the detailed description of the invention at pages 3-8 fails to refer to the drawings by figure numbers and the features of the invention by reference characters.

The disclosure is objected to because:
At page 9, line 8 the word “easily” should be replaced with “axially” .
Feature(s) corresponding to the limitations of claim 35 are not described in the detailed description of the invention.
Feature(s) corresponding to the claim 37 limitation, “an outer periphery of the outer shaft the axial outer stop projects away from a longitudinal axis of the outer shaft such that two surfaces of the axial outer stop form an acute angle relative to one another” are not described in the detailed description of the invention.

Claim Rejections - 35 USC § 112
Claims 25-27, 29, 30, 32-34, 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Independent claim 16 as currently amended reads exclusively on the embodiment shown in Figs. 12-13.  However, the added limitations of claims 25-27, 29, 30, 34 & 36 pertain exclusively to other embodiments.  As such the combination of limitations in each of claims 25- 27, 29, 30, 34 & 36 lacks description (i.e. is unsupported) in the application as originally filed.
Claim 32 recites the limitation, “the axial inner stop projects . . . towards an axial end of the outer shaft”.  Applicant has not pointed out where this limitation is supported, nor does there appear to be a written description of the limitation in the application as originally filed.
Claim 33 recites the limitation, “the axial inner stop is integral with the inner shaft and forms a one-piece construction with the inner shaft, wherein the axial inner stop is independent of any splines and toothings of the inner shaft.”.  Applicant has not pointed out where this limitation is supported, nor does there appear to be a written description of the limitation in the application as originally filed.

Claims 25-29, 32, 36 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 25, 30 & 36 recites the limitation, “two forming tools”  It is unclear whether the previously recited tools is one of these two tools.
Each of claims 26-29 recites the limitation, “a forming tool”.  It is unclear if this tool is the same as or different from that previously recited.
For reasons unknown, claim 32 repeats the limitation, “the axial inner stop projects radially outwards from the outer face of the inner shaft”.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Claim Rejections - 35 USC § 102
Claims 16, 17 & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, US 2,605,622.   Anderson shows a steering shaft for a motor vehicle, comprising: 
an outer shaft (8, 10), and
an inner shaft (2, 6) disposed in the outer shaft in a torque-locking and axially displaceable manner (col. 1, lines 4-7), the inner shaft having an axial inner stop (see “the adjacent end of the cage” at col. 5, lines 29 & 30) that projects radially outwards (see Fig. 2) from an outer face of the inner shaft and which, when the inner shaft is pulled out of the outer shaft, is positioned to strike (see “engageable” at col. 5, line 29) against an axial outer stop (42, 46) that projects radially inwards from an inner face of the outer shaft to delimit (see “stop” at col. 5, line 29) the travel of the inner shaft in the outer shaft in a pull-out direction, 

including Fig. 1 shows two inner stops (the ends of cage 24 at the top and bottom of the figure) and two outer stops (the portions of washer 46), wherein the two inner stops are arranged on the inner shaft and the two outer stops are each positioned to strike a corresponding one of the inner stops, wherein the two outer stops are arranged on the outer shaft in the peripheral direction at a spacing of 180° from each other,
wherein the axial outer stop is disposed at an end region of a longitudinal toothing (16) on the inner face of the outer shaft.

Claim Rejections - 35 USC § 103
Claim 37 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.  Anderson shows a steering shaft comprising: 
an outer shaft (8, 10),
an inner shaft (2, 6) disposed in the outer shaft in a torque-locking and axially displaceable manner (col. 1, lines 4-7), the inner shaft having an axial inner stop (see “the adjacent end of the cage” at col. 5, lines 29 & 30) that projects radially outwards (see Fig. 2) from an outer face of the inner shaft and which, when the inner shaft is pulled out of the outer shaft, is positioned to strike (see “engageable” at col. 5, line 29) against an axial outer stop (42, 46) that projects radially inwards from an inner face of the outer shaft to delimit (see “stop” at col. 5, line 29) the travel of the inner shaft in the outer shaft in a pull-out direction; and
a profile sleeve (24) attached fixedly (col. 4, lines 67-71) to the inner shaft,
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 23, 24, 35 & 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Douglas, Cermak and Lai disclose axial stops.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679